DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-10 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
In claim 10, line 1, “A refrigerant control method for cooling system” should read “A refrigerant control method for a cooling system”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 

a.	flow rate control means in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Flow rate control means is interpreted to cover an electromagnetic flow rate regulation valve as per applicant specification (see claim 7); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 calls for the limitation “A refrigerant control method for cooling system including a vaporizer which is configured to absorb heat due to a liquid-phase refrigerant being vaporized and a condenser which is configured to discharge heat due to a refrigerant in a gaseous phase state being liquefied and cooling a cooling target positioned in a vicinity of the vaporizer by circulating the refrigerant between the vaporizer and the condenser,” (see first paragraph); which limitation is indefinite for the following reasons:
I.	the limitation lacks appropriate punctuation. The limitation is a run-on sentence, making the scope of the claim unclear.
II.	it is unclear which of previously recited multiple refrigerant the term “the refrigerant” in line 5 is referring to. Is it the liquid-phase refrigerant or the refrigerant in a gaseous phase? It is uncertain.

Claim 10 further calls for the limitation “measuring a difference between a temperature of the refrigerant inside a pipe passage on an upstream side before a resistance is applied to the refrigerant and a temperature of the refrigerant inside the pipe passage on a downstream side after the resistance is applied while applying the resistance to the refrigerant flowing inside the pipe passage in a middle of the pipe passage ranging from the vaporizer to the condenser”, which limitation is indefinite for the following reasons:
	I.	the limitation lacks appropriate punctuation. The limitation is a run-on sentence, making the scope of the claim unclear.
	II.	the scope of “after the resistance is applied while applying the resistance to the refrigerant” is unclear, as it is not understood how resistance is being applied to the refrigerant; after it has already been applied.
A suggested amended to claim 10 is as follow:

A refrigerant control method for a cooling system the cooling system comprising:
	a refrigerant,
a vaporizer which is configured to absorb heat due to a liquid-phase refrigerant being vaporized, 
a condenser which is configured to discharge heat due to a refrigerant in a gaseous phase state being liquefied, 
a cooling target positioned in a vicinity of the vaporizer, the cooling target being cooled by circulating the refrigerant between the vaporizer and the condenser, 
the method comprising:
applying a resistance to the refrigerant flowing inside a pipe passage ranging from the vaporizer to the condenser,
measuring a difference between a temperature of the refrigerant inside the pipe passage on an upstream side thereof before the resistance is applied to the refrigerant and a temperature of the refrigerant inside the pipe passage on a downstream side thereof after the resistance is applied to the refrigerant, and 
reducing a flow rate of a liquid phase refrigerant to be supplied to the condenser in a case where the difference in temperature is equal to or greater than a threshold value.

Allowable Subject Matter
Claims 1-9 are allowed.

Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a resistance body which is provided in a middle of a pipe passage ranging from the vaporizer to the condenser and is configured to apply a resistance to the refrigerant through the pipe passage; state detection sensors which are provided in the pipe passage on an upstream side and a downstream side of the resistance body and are configured to detect a state of the refrigerant flowing through each side inside the pipe passage; and a flow rate control means which is configured to detect the presence of droplets in the refrigerant flowing through the pipe passage on the basis of a difference between detection values of the state detection sensors which are detected on the upstream side and the downstream side of the resistance body, and control a flow rate of the refrigerant on the basis of detection results.

                The closest prior art of record, Sunuda (JPH03170749 A), discloses a control unit 15 that controls the throttle amount of the expansion valve 5 based on detection result by the refrigerant state detection sensor. Unlike the claimed invention, the system of Sunuda employs only a single refrigerant state sensor. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Sunuda so as two provide two refrigerant state sensors; wherein the flow rate of the refrigerant is controlled based on the difference in values registered by the two state detection sensors. A finding of obviousness is precluded as per MPEP § 2143.01. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763